Brooke, J.
(after stating the facts). The findings of fact and law were filed and judgment entered on May 28, 1917. No amended findings either of fact or law Were proposed by defendant, but written exceptions were taken thereto and filed on June 22, 1917. We have held (Thurber v. Aldrich, 167 Mich. 656 [133 N. W. 620]) that amendments to the findings may be proposed within ten days after judgment, but not after-wards, unless time therefor is extended, and, further, that unless proposed it will be assumed on error that the evidence warranted the findings (Becker v. Headsten, 137 Mich. 478 [100 N. W. 752]; Cudney v. Sherrard, 153 Mich. 239 [116 N. W. 1014]).
The first five, the ninth, and tenth assignments are based upon the assertion that the findings of fact were against the clear weight of the evidence. Under our interpretation of this statute in Re Cutter’s Estate, 194 Mich. 34 (160 N. W. 605), we should not disturb these findings as being against the “great weight of the evidence.”
The sixth assignment is that the trial judge erred in finding, as a matter of law, that although the plain*34tiff, under the charter of the city of Grand Rapids, could not collect the account owing to him by defendant Jansma from the city, yet “this infirmity to such prosecution does not exist.against any other person, firm, or corporation by reason of the prohibition of this statute. I do not believe that the prohibition of this statute extends to such contracts as the one under consideration,” etc.
This determination by the trial court raises the meritorious question in the case. The court found as a matter of fact that prior to the making of the contracts between Jansma and the city there was no talk, agreement, contract, or understanding between plaintiff and Jansma to the effect that defendant Jansma would purchase any material from the plaintiff for such improvements, and with this finding of fact we agree. .Broadly stated and carried to its logical conclusion, the position of defendant is: That an alderman is
prohibited by the charter- provision under consideration from sustaining any business relations whatever with any person who has a contract with the municipality of which he is an officer. We are of opinion that it was not the legislative intent to carry the inhibition so far. It is, we think, quite clear from this record that plaintiff, Mol, was neither directly nor indirectly interested in the contract between Jansma and the municipality. It is to be noted that the charter provision makes such a contract “void and of no force or effect against the city.” We are of opinion that under this charter provision the city alone may raise the question. See Schurtz v. City of Grand Rapids, ante, 20 (165 N. W. 766), handed down herewith. Here the city has accepted the benefits of the contract, and (it is asserted) has fully paid for the improvement. The contest is between the materialman and the surety upon the bond only.
The case at bar under the facts, and a materially *35different charter provision is readily distinguishable from the case of Ferle v. City of Lansing, 189 Mich. 501 (155 N. W. 591, L. R. A. 1917C, 1096), relied upon by defendant.
The judgment is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, Steere, and Fellows, JJ., concurred.